715 N.W.2d 775 (2006)
475 Mich. 880
CARRIER CREEK DRAINAGE DISTRICT, Plaintiff-Appellee,
v.
LAND ONE, L.L.C., Defendant-Appellant.
Carrier Creek Drainage District, Plaintiff-Appellee,
v.
Echo 45, L.L.C., Defendant-Appellant.
Carrier Creek Drainage District, Plaintiff-Appellee,
v.
Land One, L.L.C., Defendant-Appellant, and
Standard Federal Bank, f//k/a Michigan National Bank, Defendant-Appellee.
Docket Nos. 130125, 130126, 130127. COA Nos. 255609, 255610, 255611.
Supreme Court of Michigan.
June 9, 2006.
On order of the Court, the motion to file brief amicus curiae is GRANTED. The *776 application for leave to appeal the November 3, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall limit the issues to be addressed at oral argument to whether a landowner is required, under MCL 213.55(3), to provide written notice to the condemning authority of the landowner's claim of compensation for the "possibility of rezoning" of the condemned property. The parties and amicus curiae may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.